Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-29 and 31-40 are pending.  Claims 1-19 and 30 are canceled.
The Claim Objection and 35 USC 112-1st  has been overcome.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-29 and 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) providing, by an access device, a checkout request for a transaction to a merchant server, wherein the merchant server sends a message with transaction information including an amount of the transaction and a correlation ID to a payment network after receiving the checkout request; receiving, by the access device, a response to the checkout request from the merchant server, the response comprising a merchant ID, items to be purchased, and the correlation ID; transmitting, by the access device, a message with payment information comprising an account identifier, and the correlation ID to the payment network; tying message with the transaction information from the merchant server, and the message with the payment information using the correlation ID from the access device, and the correlation ID from the merchant server; and processing, by the 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of an access device, merchant server and payment network. The access device performs the providing, receiving and transmitting steps. The merchant server performs the sending step. The payment network performs the tying and processing steps.  The providing, sending, receiving and transmitting steps are recited at a high level of generality and amounts to mere data gathering by generic computer components, which is a form of extra-solution activity.  The tying and processing steps are also recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Using generic computer components and adding insignificant extra-solution activity to the judicial exception does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of using an access device, merchant server and payment network result in applying the exception Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is well-understood, routine and conventional function when it is claimed in a merely generic matter.  Accordingly, a conclusion that the providing, receiving and transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The claim is not patent eligible.



Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
Applicant argues “independent claim 20 recites an unconventional process involving an access device, a payment network, and a merchant server, and a correlation ID.  Clearly, the invention defined by claim 20 is not a ‘fundamental economic activity’ and the claims are patent eligible under Step 2A – Prong 1.”  The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:
Identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and
Determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 


Applicant argues “the alleged abstract idea is clearly integrated into a ‘practical application’ since the claims provide for practical benefits.’”  The 2019 Revised PEG listed the following as providing a practical application. Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.




Applicant argues “The Examiner has provided no evidence showing that the combination of steps is conventional.”  Page 3 (Office Action dated 7/29/2019) and Page 4 (Office Action dated 1/17/2020); page 4 of the Office Action dated 6/26/2020 of the previous Office Action dated 10/13/2020 and pages 3 and 4 of the current Office Action clearly includes evidence as required by the Berkheimer memo.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woo (2003/0154139); Goldthwaithe et al. (2004/0019564); and Montero et al. (8,239,330).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697